United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2397
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Isaiah Earl Thomas

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                          Submitted: December 10, 2012
                            Filed: February 13, 2013
                                   [Published]
                                 ____________

Before LOKEN, MELLOY, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Defendant Isaiah Earl Thomas pleaded guilty to conspiring to distribute less
than fifty kilograms of marijuana, possessing a firearm in furtherance of a drug
trafficking offense, and possessing a firearm following a conviction for domestic
violence. More than five months later, but prior to his sentencing, he moved to
withdraw his plea. The district court1 denied his motion, and Thomas appeals. We
affirm.

                                         I.

      Before Thomas pleaded guilty, defense counsel and the district court informed
him that he faced a statutory maximum sentence of life imprisonment. Defense
counsel and the government estimated that his advisory sentencing range pursuant to
the United States Sentencing Guidelines likely would be 84–90 months'
imprisonment. The government, however, emphasized that due to Thomas's
extensive criminal history and the nature of his present offenses, "he's likely going
to be either within the guidelines subject to several upward departures or perhaps
even subject to upward variances [such] that the guidelines are going to very quickly
be overcome by other sentencing factors." In addition, the court repeatedly
emphasized that the actual guideline calculation and the overall sentence could be
higher than the estimated guidelines range.

      At Thomas's plea hearing, the district court engaged in an extensive
explanation and discussion pursuant to Federal Rule of Criminal Procedure 11(b).
The court clearly and fully explained the charges against Thomas and fully explained
the consequences of pleading guilty. The court then heard Thomas's responses,
including a factual basis for his plea, and accepted Thomas's plea.

      Later, an initial presentence investigation report recommended applying the
career offender provisions of the sentencing guidelines based upon Thomas's prior
convictions. Pursuant to the career offender provisions, Thomas's advisory guidelines



      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                         -2-
range was 262–327 months' imprisonment. After receiving this report, Thomas
moved for and was granted new counsel. He then moved to withdraw his plea.

       Thomas argued that he could establish two "fair and just reason[s]" for seeking
to withdraw his plea. Fed. R. Crim. P. 11 (d)(2)(B) (permitting district courts to allow
defendants to withdraw guilty pleas prior to sentencing if there exists "a fair and just
reason for requesting the withdrawal"). First, he argued that he had not understood
the nature of the conspiracy charge against him. Second, he argued that defense
counsel and the government failed to accurately inform him of the likely sentencing
guidelines range applicable to his case.

      The district court found the first argument to be without merit based upon the
thoroughness of the Rule 11(b) hearing and Thomas's responses during that hearing.
The district court also rejected the second argument, finding that Thomas was
accurately informed of the statutory sentencing range and that our circuit's precedent
did not require the court to permit plea withdrawal based merely upon incorrect
estimates of the advisory guidelines range. The court then sentenced Thomas to 327
months' imprisonment, the top of the guidelines range.

                                          II.

       We review for abuse of discretion a district court's denial of a defendant's
motion to withdraw a plea pursuant to Rule 11(d)(2)(B). See United States v. Davis,
583 F.3d 1081, 1089 (8th Cir. 2009). We agree with the district court's determination
that the Rule 11(b) proceedings adequately demonstrate that Thomas understood the
nature of the conspiracy charges in this case. We do not address this argument
further.




                                          -3-
      Regarding the sentencing guideline prediction, our precedent is clear:

      A defendant may not withdraw a plea . . . merely because he
      misunderstands how the sentencing guidelines will apply to his case. So
      long as the district court tells a defendant the statutory range of
      punishment that he faces and informs him that the sentencing guidelines
      will be used in determining the ultimate sentence, the plea is binding.
      This is true even where the misunderstanding is caused by defense
      counsel's erroneous estimation of what the ultimate sentence will be.

United States v. Ramirez-Hernandez, 449 F.3d 824, 826 (8th Cir. 2006) (internal
citation omitted); see also United States v. Ludwig, 972 F.2d 948, 949–51 (8th Cir.
1992) (holding that a failure to advise a defendant that the career offender provisions
might apply did not provide a basis for plea withdrawal even though counsel
calculated the likely guidelines range as 130–162 months and the actual career-
offender range was 210–262 months). Accordingly, because Thomas was told of his
statutory range and was also told the advisory guidelines would apply, he was not
entitled to withdraw his plea.

       Further, to the extent that Thomas urges us to view the dramatic increase in this
case (from the estimated range of 84–90 months to the career offender range of
262–327 months) as a basis to distinguish our precedent, we reject his interpretation
of the record as unreasonable. As quoted above, Thomas was advised that the 84–90
month estimate likely was a low estimate of the guidelines range due to the potential
applicability of departures. He further was advised that a variance might be
appropriate to take his sentence above any applicable guidelines range.

      We affirm the judgment of the district court.
                      ______________________________




                                          -4-